OPINION — AG — ** AUDITOR — COMPUTER TAPES — AUDIT ** (1) THE EXECUTIVE DIRECTOR OF THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM IS REQUIRED TO DELIVER POSSESSION OF THE MAGNETIC TAPE AS REQUESTED BY THE STATE AUDITOR AND INSPECTOR FOR AUDIT PURPOSES. (2) FROM SUCH TIME AS CUSTODY OF THE TAPE IS ASSUMED BY THE STATE AUDITOR AND INSPECTOR, THE EXECUTIVE DIRECTOR OF THE PUBLIC EMPLOYEES RETIREMENT SYSTEM IS `NOT' REQUIRED TO DO ANYTHING FURTHER TO PROTECT THE CONFIDENTIALITY OF THE INFORMATION CONTAINED ON THE TAPE, EXCEPT TO THE EXTENT THAT POSSESSION OF SUCH INFORMATION IS OTHERWISE RETAINED BY THE PUBLIC EMPLOYEES RETIREMENT SYSTEM. THE DUTY OF PROTECTING THE CONFIDENTIALITY OF THE INFORMATION CONTAINED ON A TAPE IN THE CUSTODY OF THE STATE AUDITOR AND INSPECTOR RESTS UPON THE STATE AUDITOR AND INSPECTOR. (PRIVACY AND SECURITY, RECORDS, COMPUTER, DATA PROCESSING, RELEASE, CONFIDENTIAL, PUBLIC EMPLOYEES, PUBLIC RECORD) CITE: 68 Ohio St. 205 [68-205], 74 Ohio St. 932 [74-932], 74 Ohio St. 907 [74-907] [74-907](3) (STATE EX REL. OKLAHOMA TAX COMMISSION V. DAXON, 607 P.2d 683) (JOHN PAUL JOHNSON)